UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7752



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MAWAMI BARBER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
00-429, CA-02-1436)


Submitted:   January 16, 2003             Decided:   January 27, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mawami Barber, Appellant Pro Se. James Harry Green, Special
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mawami Barber seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000)

and for reconsideration.   We have reviewed the record and conclude

for the reasons stated by the district court that Barber has not

made a substantial showing of the denial of a constitutional right.

See United States v. Barber, Nos. CR-00-429; CA-02-1436 (D. Md.

Oct. 30, 2002). Accordingly, we deny a certificate of appealability

and dismiss the appeal.     See 28 U.S.C. § 2253(c) (2000).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2